The district court of Van Zandt County entered its order granting defendants in error's prayer in a bill of discovery suit filed under Article 2002, R. S. 1925. The Court of Civil Appeals refused to entertain jurisdiction, and dismissed plaintiffs in error's appeal. The facts of this case which control the disposition of the law question presented here are identical with those found in the case of Equitable Trust Co. et al. v. Jackson et ux., 129 Tex. 2, 101 S.W.2d 552, and will not be repeated. The latter case pointedly decides that such an order is interlocutory and not appealable. It is claimed that the present case is distinguishable from the latter, in that the petition for bill of discovery before us here shows upon its face to be a mere "fishing expedition" and not a true bill of discovery suit as authorized by said article of the statute. Without deciding this question, we hold that the present order is interlocutory in character and no legislative grant of authority exists for an appeal from same.
The Jackson case, supra, is in our opinion decisive, and a further discussion seems unnecessary. If the present proceeding was a nullity from its inception, direct appeal is not the appropriate remedy.
Judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court October 13, 1937.